In an action to recover damages for personal injuries, alleged to have been sustained by plaintiffs by reason of the negligent operation of defendant’s truck in striking the rear of the automobile in which plaintiffs were passengers when the automobile stopped at a red traffic signal, the defendant appeals from an order of the Supreme Court, Queens County, dated July 25, 1960, granting the plaintiffs’ motion for summary judgment striking out the defendant’s answer and directing an assessment of damages, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, the record presents triable issues of fact which may not be resolved upon a motion for summary judgment. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.